_IN THE UNITED STATES DISTRICT COURT
- FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA ce
Vv. . | ~ Criminal No. Ll -| 5b
J AYQUAN MAURICE CLINTON a [UNDER SEAL]
a/k/a Mexico Joke .
a/k/a Joke oo,
NASHON DIAMOND UTTERBACK Co -
alk/a Planez. PILE 5
JEROME PORTIS ©
. a/k/a Loomey a . APR 13 2024
DAQUAN JONES.
HENRY PAUL ee . CLERK U.S. DISTRICT Coy
WEST. DIST: OF PENNSYLVANIA

INDICTMENT MEMORANDUM

AND NOW comes the United States of America, by its attorneys, Stephen R.

Kaufman, Acting United. States Attorney for the Western District of Pennsylvania, and Douglas

-C. Maloney;-Assistant-United States-Attorney - for said-District;and submits-this Indictment:

-Memorandum to the Court:

- |, THE INDICTMENT
A federal grand jury returned a seventeen-count Indictment against the above-

named defendants for alleged violations of federal law:

 

. | | DEFENDANTS
COUNT OFFENSE/DATE TITLE/SECTION CHARGED
1 Conspiracy, to commit bank fraud. 18 U.S.C. § 1349 ALL

From in and around September 2016
to in and around December 2020
2-6

7-9

10-13

“14215

16-17

Making, uttering, and possessing

counterfeit and forged securities. On

or about:

September 8, 2017 (Count Two)

July 8, 2019 (Counts Three and Four)
August 30, 2019 (Counts Five and.
Six) :

Making, uttering, and possessing

counterfeit and forged securities. On |

or about:

October 6, 2016 (Count Seven)
October 12, 2016 (Count Eight)
November 22, 2016 (Count Nine) |

Making, uttering, and possessing
counterfeit and forged securities. On
or about:

December 19, 2017 (Count Ten)
July 9, 2019 (Counts Eleven and
Twelve)

October.18, 2019 (Count Thirteen)

Making, uttering, and possessing ~~ ~~
_ counterfeit and forged securities. On

or about: .
October 25, 2017 (Count Fourteen)
July 11, 2018 (Count Fifteen)

Uttering counterfeit and forged
securities. On or about: —
December 14, 2020 (Counts Sixteen
and Seventeen)

18 U.S.C. § 513(a)

18 U.S.C. § 513(a)

18 U.S.C. § 513(a)

18.U.S.Cr8 513(a) ~~

18 U.S.C. § 513(a)

CLINTON |

_UTTERBACK

PAUL

JONES

PORTIS
Il. ELEMENTS OF THE OFFENSES ©
A. As to Count 1: - |
In order for the crime of conspiracy to commit bank fraud, in violation of 18 U.S.C. -
~§ 1349, to be established, the government must prove all of the following essential elements
beyond a reasonable doubt: }

1. That the conspiracy, agreement, or understanding to commit violations of
18 U.S.C. § 1344, as described in the Indictment, was formed, reached, or entered into by two or
more persons. -

2. . At some'time during the existence of the conspiracy, agreement or
understanding, the defendant knew the purpose of the agreement, and, with that knowledge, then
deliberately joined the conspiracy, agreement or understanding. |

O’Malley, Grenig -and Lee, 2 Federal Jury Practice and ©

Instructions § 31.03 (2002) (revised to exclude overt act

requirement, see Whitfield v. United States, 125 S.Ct. 687,
691 (2005); United States v. Shabani, 513 U.S. 10, 16

an (1994) ee

B. _—- As to Counts Two through Seventeen:

In order for the crime of making, uttering, or possessing a counterfeit and/or forged
security, in violation of 18 US.C. § 513(a), to be established, the government must prove all of
the following essential elements beyond a reasonable doubt: |

1. ‘That the instrument named in the Indictment is a “security,” as defined by
18 U.S.C. §513()8). OS : os

2. That the Instrument named in the Indictment was of an organization, as
defined by 18 U.S.C. § 513()(4). | |

3. That the instrument named in the Indictment was a counterfeit or forged
security, as defined in 18 U.S.C. § 513(c)(1)-(2); and

4. That the defendant made, uttered, or possessed the instrument named in

the Indictment with the intent to deceive another organization.
Title 18 U.S.C. §513(a).

Ill. PENALTIES
A. As to Count 1: Conspiracy to Commit Bank Fraud (18 U.S.C. §
1349):

1. Imprisonment of not more than the maximum number of years prescribed

for the offense which was the object of the conspiracy (18 U.S.C. § 1349), which in this case is
thirty years (18 U.S.C. § 1344);

2. A fine-not more than the greater of;

(a) $1,000,000 (18 U.S.C. §§ 1344 and 1349);

or

a eee (b)- .--—an alternative fine in-an-amount.not more-than-the greater of twice -——. - ---
the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the

_ defendant, unless the imposition of this alternative fine would unduly complicate or prolong the

sentencing process (18 U.S.C. § 3571(d));

3. A term of supervised release of not more than five (5) years (18 U.S.C. §

3583);

4. Any or all of the above.

B. As to each of Counts 2 through 17: Making, Uttering, or Possessing a

Counterfeit or Forged Security (18 U.S.C. § 513(a)):

1. Individuals - The maximum penalties for individuals are:

(a) imprisonment of not more than 10 years (18 U.S.C. § 513(a);

4
(b) a fine not more than the greater of;
(1). . $250,000 (18 U.S.C. § 3571(b)(3));
or
(2). > an alternative fine in an amount not more than the greater of
twice the gross pecuniary gain-to any person or twice the pecuniary loss to any person other than
the defendant, unless the imposition of this alternative fine would unduly complicate or prolong
the sentencing process (18 U.S.C. § 3571(d)); |
| (c) a term of supervised release of not more than three (3) years (18 |
U.S.C. § 3583);.
@ Any or all of the above.
IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed at each count upon
which the defendant is convicted, pursuant to 18 USS.C. § 3013.
ee a V. RESTITUTION- - ---- © 00 =n
| Restitution may be required. in this case as to Counts One through Seventeen,
together with any authorized penalty, as part of the defendant's sentence pursuant to 18 U.S.C. §§

3663, 3663A, and 3664.
VI. FORFEITURE

_ Not applicable in this case.

x

Respectfully submitted,

STEPHEN R. KAUFMAN

Acting United States Attorney

/s/ Douglas C. Maloney
DOUGLAS C. MALONEY

Assistant U.S. Attorney
- PAID No. 314082.
